Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 8, “extending in a direction parallel the central axis” should read -- extending in a direction parallel to the central axis--.
In claim 6, lines 6 and 8-9, “a detonator holder” should read --the detonator holder-- since a detonator holder was previously recited in line 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 recites the limitation "the detonator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-15, 18-28, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2019/0195054A1), in view of Givens et al. (U.S. 8468944B2). The independent claims will be addressed first so that similar dependent claims may be addressed together. 

Regarding claim 1, Bradley et al. disclose a perforating gun system (870, fig. 49), comprising: an outer housing (872); a charge carrier assembly (873) slidably receivable in the outer housing (872, see fig. 49 and refer to para 0223), wherein the charge carrier assembly (873) comprises a charge carrier (housing of 873) having a central axis (see fig. 49 with central axis extending through the central bore of the gun system 870), a first endplate (878, 879) coupled (via button 883) to a first end of the charge carrier (housing of 873, see fig. 49), and a second endplate (884, 885) coupled to a second end of the charge carrier (housing of 873); and 
an initiator assembly (887; para 0223) comprising an electrical switch (fig. 22 shows the initiator assembly comprising a switch 380; refer to paragraphs 0217 and 218); wherein the electrical switch (380) is configured to detonate a detonator (382) of the perforating gun system (870) in response to receiving a firing signal (refer to para 0195: switch 380 includes electronics that activates downhole tools in response to electrical signal from the surface).  
However, Bradley et al. fail to teach the electrical switch has a maximum length extending in a direction parallel the central axis that is less than a maximum width of the electrical switch extending in an orthogonal direction relative to the central axis. 
Givens et al. teach a detonating system (10A) used in mining operations to initiate explosives loaded in drilled blast holes for the purpose of breaking rocks (refer to col. 1, lines, 15-22). The detonating system (10A) comprises a disk-shaped electrical switch (12) and an initiator (14) that detonates an initiating pellet (16; see fig. 8 and refer to col. 5 lines 45-58). 
While the drawings clearly convey to the reader that the disk-shaped electrical switch 12 is wider than tall (fig 10), the drawings are not inherently to scale (MPEP §2125, subsection II). That said, "the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art" (ibid). Switch 12 is taught as being on a single integrated circuit chip (col 7:44-50) that may be "a planar switch" (col 9:16-17). "Planar" clearly conveys a wide-and-thin structure that is commensurate with the shape shown in the drawings.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the shape of the electrical switch of Bradley et al. to have a generally disk-shaped switch having a maximum length extending in a direction parallel to the central axis that is less than a maximum width of the switch extending in an orthogonal direction relative to the central axis, as taught by Givens et al., for the purpose of trying to reduce the physical size of the electrical component to simplify assembly and size of the tool since such shapes are known to be used in the art. 
It would have been obvious to one of ordinary skill in the art at the time of filing to construct the switch as a planar disk with a width that is greater than its height, as both shown in fig 10 & taught in col 9:16-17. While the drawings are not necessarily to scale, in actual construction, the general orientation and shape shown by the drawings and clearly conveyed by the disclosure makes it clear that the switch can be constructed so as to take up a minimal amount of space within the tool taught by the Bradley."
Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 14, Bradley et al. disclose a charge carrier assembly (873, fig. 49) for a perforating gun system (870), comprising: a cylindrical charge carrier (housing of 873) having a central axis (see fig. 49 with central axis extending through the central bore of the gun system 870); 
a first endplate (878, 879) coupled (via button 883) to a first end of the charge carrier (housing of 873, see fig. 49); 
a second endplate (884) coupled to a second end of the charge carrier (housing of 873, see fig. 49); and 
an initiator assembly (887; para 0223) comprising an electrical switch (fig. 22 shows a similar initiator assembly comprising a switch 380; refer to paragraphs 0217 and 218); wherein the electrical switch (380) is configured to detonate the detonator (382) in response to receiving a firing signal (refer to para 0195: switch 380 includes electronics that activates downhole tools in response to electrical signal from the surface).  
However, Bradley et al. fail to teach wherein the electrical switch has a maximum length extending in a direction parallel the central axis that is less than a maximum width of the electrical switch extending in an orthogonal direction relative to the central axis.
Givens et al. teach a detonating system (10A) used in mining operations to initiate explosives loaded in drilled blast holes for the purpose of breaking rocks (refer to col. 1, lines, 15-22). The detonating system (10A) comprises a disk-shaped electrical switch (12) and an initiator (14) that detonates an initiating pellet (16; see fig. 8 and refer to col. 5 lines 45-58). 
While the drawings clearly convey to the reader that the disk-shaped electrical switch 12 is wider than tall (fig 10), the drawings are not inherently to scale (MPEP §2125, subsection II). That said, "the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art" (ibid). Switch 12 is taught as being on a single integrated circuit chip (col 7:44-50) that may be "a planar switch" (col 9:16-17). "Planar" clearly conveys a wide-and-thin structure that is commensurate with the shape shown in the drawings.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the shape of the electrical switch of Bradley et al. to have a generally disk-shaped switch having a maximum length extending in a direction parallel to the central axis that is less than a maximum width of the switch extending in an orthogonal direction relative to the central axis, as taught by Givens et al., for the purpose of trying to reduce the physical size of the electrical component to simplify assembly and size of the tool since such shapes are known to be used in the art. 
It would have been obvious to one of ordinary skill in the art at the time of filing to construct the switch as a planar disk with a width that is greater than its height, as both shown in fig 10 & taught in col 9:16-17. While the drawings are not necessarily to scale, in actual construction, the general orientation and shape shown by the drawings and clearly conveyed by the disclosure makes it clear that the switch can be constructed so as to take up a minimal amount of space within the tool taught by the Bradley."
Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 27, Bradley et al. disclose a method for assembling a charge carrier assembly (873, fig. 49) for a perforating gun system (870), comprising: 
(a) coupling a first endplate (878, 879) and a second endplate (884) to a charge carrier (housing of 873, see fig. 49) having a central axis (see fig. 49 with central axis extending through the central bore of the gun system 870, also see fig. 7 showing an assembly of the perforating gun); 
(b) inserting a detonator (detonator 382, shown in fig. 22, is inside initiator assembly 887) into a detonator holder (885) of the second endplate (884); and 
(c) coupling an initiator assembly (887; para 0223) comprising an electrical switch (fig. 22 shows a similar initiator assembly comprising a switch 380; refer to paragraphs 0217 and 218) to the charge carrier (housing of 873; fig. 49: 887 is coupled to the charge carrier 873 via second endplate 884), and wherein the electrical switch (380) is configured to detonate the detonator (382, para 0218) in response to receiving a firing signal (refer to para 0195: switch 380 includes electronics that activates downhole tools in response to electrical signal from the surface).  
However, Bradley et al. fail to teach wherein the electrical switch has a maximum length extending in a direction parallel the central axis that is less than a maximum width of the electrical switch extending in an orthogonal direction relative to the central axis.
Givens et al. teach a detonating system (10A) used in mining operations to initiate explosives loaded in drilled blast holes for the purpose of breaking rocks (refer to col. 1, lines, 15-22). The detonating system (10A) comprises a disk-shaped electrical switch (12) and an initiator (14) that detonates an initiating pellet (16; see fig. 8 and refer to col. 5 lines 45-58). 
While the drawings clearly convey to the reader that the disk-shaped electrical switch 12 is wider than tall (fig 10), the drawings are not inherently to scale (MPEP §2125, subsection II). That said, "the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art" (ibid). Switch 12 is taught as being on a single integrated circuit chip (col 7:44-50) that may be "a planar switch" (col 9:16-17). "Planar" clearly conveys a wide-and-thin structure that is commensurate with the shape shown in the drawings.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the shape of the electrical switch of Bradley et al. to have a generally disk-shaped switch having a maximum length extending in a direction parallel to the central axis that is less than a maximum width of the switch extending in an orthogonal direction relative to the central axis, as taught by Givens et al., for the purpose of trying to reduce the physical size of the electrical component to simplify assembly and size of the tool since such shapes are known to be used in the art. 
It would have been obvious to one of ordinary skill in the art at the time of filing to construct the switch as a planar disk with a width that is greater than its height, as both shown in fig 10 & taught in col 9:16-17. While the drawings are not necessarily to scale, in actual construction, the general orientation and shape shown by the drawings and clearly conveyed by the disclosure makes it clear that the switch can be constructed so as to take up a minimal amount of space within the tool taught by the Bradley."
Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claims 2 and 15, the combination to Bradley et al. and Givens et al. teach all the features of these claims as applied to claims 1 and 14 above; Bradley et al. further disclose wherein the initiator assembly (887) is receivable in a receptacle (largest bore of 884 to the right of bore 900 holding initiator 887) of the second endplate 884).  
  
Regarding claims 5 and 18, the combination to Bradley et al. and Givens et al. teach all the features of these claims as applied to claims 2 and 15 above; Bradley et al. further disclose an electrical connector (340, fig. 22; refer to para 0208: electricity goes through 340) which extends through a central passage of the second endplate and a central passage of the initiator assembly (fig. 49: 340 extends through a central passage of 887 as seen in fig. 22. Initiator 887 extends through a central passage of the second endplate 884. Therefore, electrical connector 340 extends through a central passage of the second endplate 884 and a central passage of the initiator assembly 887).

Regarding claim 6, the combination to Bradley et al. and Givens et al. teach all the features of this claims as applied to claim 2 above; Bradley et al. further disclose an interrupter (para 0195: shunt 381, fig. 22, is a manual switch that electrically disables/interrupts signals to the detonator until manually switched on) insertable through an opening formed in a housing (320) that receives the electrical switch (380; fig. 22: interrupter 381 is capable of being inserted through opening defined by housing 320 connecting to 330) and into a detonator holder (885, see fig. 49) of the second endplate (884); wherein the interrupter (381) is configured to prevent a transfer of a ballistic signal between the detonator (382, fig. 22) and a detonating cord (896, fig. 49) receivable in the detonator holder when the interrupter is received in a detonator holder (para 0195; when the interrupter is switched off); wherein the interrupter is configured to permit the transfer of the ballistic signal between the detonator (382, fig. 22) and the detonating cord (896, fig. 49) when the interrupter is received in a detonator holder (para 0195; when the interrupter is switched on).  

Regarding claims 7-9, 20-22, and 31-33, the combination to Bradley et al. and Givens et al. teach all the features of these claims as applied to claims 1, 14, and 27 above; Bradley et al., as modified by Givens et al. further disclose the disk-shaped switch (12, fig. 8 of Givens et al.) with a ratio of the maximum length to the maximum width of about 1:3 (see figs. 8 and 10 of Givens et al.).
However, the combination to Bradley et al. and Givens et al. is silent to the ratio being less than 1:1, 1:3, and 1:6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to Bradley et al. and Givens et al. to have the ratio being less than 1:1, 1:3, and 1:6, for the purpose of trying to reduce the physical size of the electrical component to simplify assembly and size of the tool.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Examiner also notes that a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 


Regarding claims 10-12, 23-25, and 34-36, the combination to Bradley et al. and Givens et al. teach all the features of these claims as applied to claims 1, 14, and 27 above; Bradley et al., as modified by Givens et al. further disclose wherein the electrical switch is arcuate in shape (see figs. 8 and 10 of Givens et al.).  
However, the combination to Bradley et al. and Givens et al. fail to teach the electrical switch being rectangular in shape and V-shaped.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to Bradley et al. and Givens et al. to have the electrical switch be rectangular in shape and/or V-shaped, for the purpose of trying to adjust and reduce the physical size of the electrical component to simplify assembly and size of the tool as it is assembled to the perforating gun system. Givens et al. discloses a variety of implementation formats for the switch (col 7:44-50). Further, there is no functional relationship taught as being associated with any shape versus another. It is certainly obvious and within the skill of the ordinary artisan to shape the switch in any manner desired so that it fits on the integrated chip taught by Bradley. Finally, it has been specifically held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) & MPEP §2144.04, subsection IV(B). The examiner again notes that there is no significance disclosed in the present case to any particular shape disclosed therein. 

Regarding claims 13, 26, and 37, the combination to Bradley et al. and Givens et al. teach all the features of these claims as applied to claims 1, 14, and 27 above; Givens et al. further teach a printed circuit board (74, refer to col. 15 lines 34-40) of the electrical switch (12) is oriented generally orthogonal the central axis (see fig. 10).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Bradley et al. to a printed circuit board of the electrical switch oriented generally orthogonal the central axis, as taught by Givens et al., for the purpose of matching the disk-shaped switch in an effort to adjust or reduce the physical size of the electrical component to simplify assembly and size when assembled to the perforating gun system since such shapes are known to be used in the art. 
Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 19, the combination to Bradley et al. and Givens et al. teach all the features of this claims as applied to claim 15 above; Bradley et al. further disclose an interrupter (para 0195: shunt 381, fig. 22, is a manual switch that electrically disables/interrupts signals to the detonator until manually switched on) insertable through an opening formed in a housing (320) of the initiator assembly (887, fig. 49 or as shown in fig. 22) that receives the electrical switch (380; fig. 22: interrupter 381 is capable of being inserted through opening defined by housing 320 connecting to 330).  

Regarding claim 28, the combination to Bradley et al. and Givens et al. teach all the features of this claims as applied to claim 27 above; Bradley et al. further disclose (d) inserting an interrupter (para 0195: shunt 381, fig. 22, is a manual switch that electrically disables/interrupts signals to the detonator until manually switched on) through an opening formed in a housing (320) of the initiator assembly (887, fig. 49 or as shown in fig. 22; interrupter 381, as shown in fig. 22, is inserted into housing 320 of the initiator).  

Claims 4, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2019/0195054A1), in view of Givens et al. (U.S. 8468944B2) as applied to claims 2, 15, and 27 above, and further in view of Robertson et al. (U.S. 2014/0000877A1).

Regarding claims 4, 17, and 30, the combination to Bradley et al. and Givens et al. teach all the features of this claims as applied to claims, 2, 15, and 27 above; Bradley et al. further disclose a female electrical contact (see section of fig. 49 below) the initiator assembly (887) comprises a male electrical contact receivable in the female electrical (see section of fig. 498 below and refer to para 0223).

    PNG
    media_image1.png
    558
    1183
    media_image1.png
    Greyscale

However, the combination to Bradley et al. and Givens et al. fail to teach wherein the second endplate comprises a plurality of female electrical contacts and the initiator assembly comprises a plurality of male electrical contacts receivable in the plurality of female electrical contacts.
Robertson et al. disclose an actuation tool (see fig. 13) comprising a plurality of female electrical connectors (146) for engagement with a corresponding plurality of male connectors (112; see figs.13-14 and refer to paragraphs 0058-0059). The male and female electrical connectors can be engaged to provide electrical communication with adjacent components (refer to para 0059). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the combination to Bradley et al. and Givens et al. to include a plurality of female electrical contacts and the initiator assembly comprises a plurality of male electrical contacts receivable in the plurality of female electrical contacts, as taught by Robertson et al. because multiple feedthrough contacts will provide more functionality to provide power and communication with multiple tool components of the perforating gun system.

Allowable Subject Matter
Claims 3, 16, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676